Advisory Action
The amendments of 07/13/2022 have been entered in full. Claims 1, 4, 5, 12, 13, 15-17, 19 and 21 are pending.
Finality of the previous Office Action
In Remarks filed 07/13/2022, Applicant asserts that the "finality" of the Office Action dated May 13, 2022 should be withdrawn because it includes a new rejection. Applicant contends that “the new obviousness rejection was not necessitated by new obviousness rejection was not necessitated by applicant's amendment because it applies to the original claims to the same extent it applies to the amended claims (and therefore could have been presented in the first Office Action). In addition, originally examined claim 3 is directed specifically to mitomycin C. The first Office Action did not reject claim 3 under 35 U.S.C. § 103. In response to the first Office Action, applicant incorporated claim 3 into claim 1. Claim 3 could have been rejected as obvious in the first Office Action but it was not. Thus, applicant's amendment to the claims did not necessitate the obviousness rejection. Finally, applicant amended the claims in response to the first Office Action by restricting them to the scope identified in the first Office Action as enabled. Thus, applicant's amendment was foreseeable. Accordingly, the "finality" of the Office Action dated May 13, 2022 should be withdrawn.”
Applicant’s analysis is not persuasive for the following reasons. Original claim 3 could not have been rejected as obvious in the first Office action. No claim under consideration in the first Office action could have been rejected as obvious. All claims were rejected as lacking enablement. It is logically impossible for a claim to simultaneously be obvious and lack enablement. The enablement rejection did in fact discuss the difference between the claims then under consideration and the prior art, much as would be done in an obviousness rejection. The rejection further made the point that the differences were so fundamental to the method they made it impossible for the claimed method to achieve the intended result—exactly the opposite of obviousness. Applicant’s amendments 04/25/2022 significantly changed the scope of the claims and overcame the prior enablement rejection. The question of obviousness could only be addressed after the examiner was presented with claims to a method that actually has a chance of working. Therefore, the finality of the Office Action dated May 13, 2022 was proper.
Claim Rejections - 35 USC § 103
Claims 1, 4, 5, 12, 13, 15-17, 19 and 21 remain rejected under 35 U.S.C. 103 as being unpatentable over US 20110223145 (Terness) and Kleist et al., Clin Sci. 2015 May;128(9):593-607 (“Kleist”; of record) for reasons of record and the following.
The independent claims have been amended to include limitations that were formerly in claim 20, now canceled. Claim 20 was included in the rejection of record.
Applicant argues: 
“The rejection should be withdrawn because it does not account for the claimed dosage of cells and because there was no reason to pursue the claimed dosage… The claims provide for a dosage (claim 1) or administration (claim 16) of at least 1 x 108 cells per kg body weight of the recipient. The rejection points to Terness for its teachings related to the treatment of peripheral blood mononuclear cells (PBMCs) or whole blood with mitomycin C; and points to Kleist to account for the claimed number of 884197252.1 cells.  Specifically, the rejection states that Kleist injected animals with 106 to 108 mitomycin-treated PBMCs (250 pl/injection (4x108 cells/ml) at one week prior to heart or kindly transplant…The rejection's conclusion regarding the number of cells is misplaced because the number of cells ultimately administered to the animals is necessarily lower than the number of cells initially obtained for processing before administration to animals.”

This is followed by quotations from p.596 of Kleist, which describes the preparation of MICs that were administered to a human patient. The method begins with 109 PBSCs and includes steps of incubation with MMC, washing by centrifugation, and filtering. Applicant then concludes: 
As appreciated by one of ordinary skill in the art, the process of washing the cells by centrifugation, filtering them through a mesh, and resuspending them inventively leads to appreciable loss of cells. Consequently, the actual number of treated cells in the final composition administered to the animals is lower than the initial number of cells procured. Although Kleist does not disclose the final number of cells administered to the animals, one of ordinary skill in the art would understand the final number of cells was less than the number of cells initially obtained.

This argument is not persuasive for several reasons. 
First, the quotation from Kleist pertains to a treatment wherein a human patient received MICs long after the patient had already received multiple grafts (see page 596 and the paragraph bridging pp. 600-601). As such, it may be somewhat informative as to the immunosuppressive potency of MICs, but this is not a close model of the method of the instant claims, which are directed to administration of MICs prior to transplantation. 
Secondly, it may be safely assumed that the 6-year-old human patient weighed much more than 10 kg. Therefore, the dose in this instance was clearly far below 1 x 108 cells per kg even if none of the initial 109 cells were lost in processing. While it is uncertain just how far below 108 cells per kg the dose actual was, this lower dose was sufficient to permit complete donor chimerism and cessation of immunosuppressant therapy. 
Finally, Applicant’s argument does not address the animal studies in Kleist that were cited in the rejection of record. Rats received 108 mitomycin-treated cells at one week prior to heart transplantation (p. 595, right column).  This description clearly refers to the number of MMC-treated cells that were actually administered, not to the initial number of cells at the start of cell processing. The rats ranged in weight from 220-350g (p.594, left column), so the dose was about 2.8 to 4.5 x 108 cells per kg. Pigs received a single dose of 108 mitomycin-treated cells 7 days prior to kidney transplantation (p. 595, right column). The pigs weighed 24-28 kg (p. 594, right column). Therefore, the dose ranged from about 3.5 to 4.1 x 106 cells per kg. This dose is much lower than that which Applicant is now claiming and yet it was sufficient to prolong allograft survival in the absence of immunosuppressive therapy (p.600; Fig.5).
As noted in the rejection of record, Terness teaches the same general methods as in the instant claims but is vague as to specific doses of cells. It was also found that it would have been obvious for one of skill in the art to use Kleist as guidance for implementing the general method taught in Terness. As noted above, Kleist teaches that a dose of greater than 108 cells per kg was highly effective in the rat heart transplant model, a dose of less than 107 cells per kg was somewhat effective in the pig kidney transplant model, and a dose of less than 108 cells per kg was effective to permit complete donor chimerism and cessation of immunosuppressant therapy in a human patient. In view of these results, Applicant’s argument that the results disclosed in the instant application are surprisingly effective is not persuasive.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W. Please note the examiner’s part-time schedule. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647